                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION
JASON LINDEMANN and
KARRA LINDEMANN,

          Plaintiffs,

v.                            Case No. 8:18-cv-1546-T-33SPF

GLOBAL SERVICES GROUP,
LLC,

          Defendant.

_______________________________/

                            Order

     This matter comes before the Court in consideration of

Plaintiffs Jason Lindemann and Karra Lindemann’s Motion for

Default Judgment (Doc. # 31), filed on September 21, 2018.

The Court grants the Motion as set forth herein.

I.   Background

     According to the Complaint, Jason allegedly incurred a

debt “for personal, family, or household purposes, namely a

payday loan with Midland Financial.” (Doc. # 1 at ¶ 17). In

June of 2017, Global Services Group — a debt collector that

“regularly collects or attempts to collect debts for other

parties” and “regularly uses the mail and telephone in a

business the principal purpose of which is the collection of

debts” — “began placing telephone calls to the Lindemann’s



                              1
and their families” in an attempt to collect the debt. (Id.

at ¶¶ 9-11, 17-18).

     The   Lindemanns    —   a   married   couple   —   allege   Global

Services Group “used an automatic telephone dialing system or

a pre-recorded or artificial voice to place” these calls.

(Id. at ¶ 86). These calls included pre-recorded messages

that were left on Jason and Karra’s cell phones, including

the following message: “Hello. This is Beth from Global

Services. Please call me back at 888-240-0182 regarding a

personal matter. Thank you.” (Id. at ¶ 19).

     On June 27, 2017, Karra returned Global Services Group’s

calls. (Id. at ¶ 20). During that call, Karra spoke with a

Global Services Group’s representative who stated the calls

“were in regard to a legal matter that Midland Financial had

against [Jason] for breach of contract,” but he did not

disclose that Global Services Group is a debt collector. (Id.

at ¶¶ 21-23). Additionally, the representative informed Karra

“that if they could not resolve it [Global Services Group]

would take legal action.” (Id. at ¶ 24). The representative

“initially   refused    to   send   anything   in   writing   to”   the

Lindemanns and “informed [Karra] he could only send her

something in writing if she had the intent to settle the

matter while on the phone with him.” (Id. at ¶¶ 25-26). The


                                    2
Complaint alleges the representative’s actions “are hallmark

traits of what the FTC has coined ‘fake debt collectors.’”

(Id. at ¶ 28).

      Despite its threat, the Lindemanns assert that Global

Services Group never intended to, and could not, take legal

action against them. (Id. at ¶¶ 70-79). They note that Global

Services Group was “not registered with the Florida Office of

Financial Regulation” as a collection agency, as required by

law before attempting to collect a debt. (Id. at ¶¶ 72, 75).

So, the Lindemanns reason, Global Services Group knew it

“could not legally sue [Jason] to collect the debt without

first registering” as a collection agency. (Id. at ¶¶ 76,

79). Even had Global Services Group been properly registered,

Global Services Group allegedly “could not sue [Jason] to

collect the alleged debt because it would be void as either

an   unauthorized   deferred   presentment      transaction[]   under

Florida   Statute   section    560.125(1)      or    an   unauthorized

consumer finance loan with an interest rate above 18 percent

per annum under Florida Statute section 516.02(c).” (Id. at

¶ 77).

      Later,   Global   Services       Group   did   email   Jason   a

collection letter stating that the current balance on the

payday loan was $1,080 and that Midland Financial was the


                                   3
original creditor. (Id. at ¶¶ 29-30; Doc. # 1-1). But Midland

Financial could not be the original creditor because it “is

not a lender — it only connects consumers to lenders.” (Doc.

# 1 at ¶¶ 51-52). The Lindemanns then “refused to pay the

debt and told [Global Services Group] to stop calling.” (Id.

at ¶ 31). But Global Services Group “stated it would continue

to call until the debt was paid.” (Id. at ¶ 32).

     True to its word, Global Services Group “continued to

call in an attempt to collect the alleged debt.” (Id. at ¶

33). When the Lindemanns still did not pay the debt, Global

Services Group called Karra’s parents. (Id. at ¶ 34). Karra’s

mother told Global Services Group’s representative to never

call again, but the representative said that Global Services

Group could keep calling. (Id. at ¶¶ 35-37). Indeed, Global

Services Group kept calling Karra’s parents. (Id. at ¶ 38).

     On June 26, 2018, the Lindemanns filed this action

against   Defendant   Global   Services   Group,   LLC,   and   four

individual Defendants, alleging violations of the Telephone

Consumer Protection Act, 47 U.S.C. §§ 227 et seq. (TCPA), the

Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

(FDCPA), and the Florida Consumer Collection Practices Act,

Fla. Stat. §§ 559.55 et seq. (FCCPA). (Doc. # 1).




                                  4
       After initiation of this action, the Lindemanns served

Global Services Group on July 24, 2018. (Doc. # 10). But

Global Services Group failed to appear or otherwise respond

to the Complaint. So, the Lindemanns applied for entry of

Clerk’s default, (Doc. # 18), and Clerk’s default was entered

on August 20, 2018. (Doc. # 20). The four other Defendants

named in the Complaint have all been dismissed. (Doc. ## 29,

32).

       The Lindemanns then filed the instant Motion and two

Declarations in support on September 21, 2018. (Doc. ## 31,

31-1, 31-2).

II.    Legal Standard

       Federal Rule of Civil Procedure 55(a) provides: “When a

party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is

shown by affidavit or otherwise, the clerk must enter the

party’s default.”       A district court may enter a default

judgment against a properly served defendant who fails to

defend or otherwise appear pursuant to Federal Rule of Civil

Procedure 55(b)(2).     DirectTV, Inc. v. Griffin, 290 F. Supp.

2d 1340, 1343 (M.D. Fla. 2003).

       The mere entry of a default by the Clerk does not, in

itself, warrant the Court entering a default judgment. See


                                 5
Tyco Fire & Sec. LLC v. Alcocer, 218 F. App’x 860, 863 (11th

Cir. 2007)(citing Nishimatsu Constr. Co. v. Hous. Nat’l Bank,

515 F.2d 1200, 1206 (5th Cir. 1975)).      Rather, a court must

ensure that there is a sufficient basis in the pleadings for

the judgment to be entered. Id.      A default judgment has the

effect of establishing as fact the plaintiff’s well-pled

allegations of fact and bars the defendant from contesting

those facts on appeal. Id.

III. Analysis

     A. TCPA

          1. Liability under the TCPA

     The relevant portion of the TCPA provides:

     It shall be unlawful for any person within the
     United States . . . .

     (A) to make any call (other than a call made for
     emergency purposes or made with the prior express
     consent of the called party) using any automatic
     telephone dialing system or an artificial or
     prerecorded voice . . .

     (iii) to any telephone number assigned to a paging
     service, cellular telephone service, specialized
     mobile radio service, or other radio common carrier
     service, or any service for which the called party
     is charged for the call, unless such call is made
     solely to collect a debt owed to or guaranteed by
     the United States . . .

47 U.S.C. § 227(b)(1)(A)(iii).




                                 6
     In their Complaint and Motion, the Lindemanns claim

Global Services Group placed multiple calls to Jason and

Karra’s cell phones “us[ing] an automatic telephone dialing

system or a pre-recorded or artificial voice” and did not

make these calls for “emergency purposes.” (Doc. # 1 at ¶¶

86-87).   The    Lindemanns   insist   Global     Services    Group

“willfully or knowingly violated the TCPA.” (Id. at ¶ 88).

     Both Jason and Karra submitted Declarations, in which

they list the calls each received on his or her respective

cell phones. (Doc. # 31-1; Doc. # 31-2). Specifically, Jason

states that Global Services Group left three pre-recorded

messages on his cell phone on June 26 and June 28, 2017. (Doc.

# 31-1). Karra states that Global Services Group left two

pre-recorded messages on her cell phone on June 28, 2017.

(Doc. # 31-2).

     Based upon the Clerk’s entry of default, the well-pled

factual allegations contained in the Complaint, the Motion,

and Declarations, the Court determines that the Motion should

be granted as to the TCPA claim. The Lindemanns are entitled

to default judgment on Counts XII and XIII.

          2. Damages under the TCPA

     Regarding   damages   available   for   a   violation   of   the

statute, the TCPA provides in relevant part:


                                 7
     A person or entity may, if otherwise permitted by
     the laws or rules of court of a State, bring in an
     appropriate court of that State . . .

     (B) an action to recover for actual monetary loss
     from such a violation, or to receive $500 in damages
     for each such violation, whichever is greater . .
     . If the Court finds that the defendant willfully
     or knowingly violated this subsection, the court
     may in its discretion, increase the amount of the
     award to an amount equal to not more than 3 times
     the amount available under subparagraph (B) of this
     paragraph.

47 U.S.C. § 227(b)(3).

     The Lindemanns request an award of statutory damages of

$500 per call for the total amount of $2,500 for violations

of the TCPA. (Doc. # 31 at 4-5). Specifically, they request

$1,500 for Jason and $1,000 for Karra. (Id.).

     This   amount   is   capable   of   accurate   and    ready

mathematical   computation    or    ascertainment   from     the

Lindemanns’ Motion and Declarations.     In his Declaration,

Jason says he received three calls from Global Services Group.

(Doc. # 31-1). In her Declaration, Karra averred she received

two calls. (Doc. # 31-2). The Court accordingly finds in favor

of the Lindemanns in the amount of $1,500 for Jason’s TCPA

claim and $1,000 for Karra’s TCPA claim.




                                8
     B. FDCPA

           1. Liability under the FDCPA

     To state a claim under the FDCPA, the plaintiff must

prove   that:   “(1)   the   plaintiff    has   been   the   object   of

collection   activity    arising   from   consumer     debt,   (2)    the

defendant is a debt collector as defined by the FDCPA, and

(3) the defendant has engaged in an act or omission prohibited

by the FDCPA.” Fuller v. Becker & Poliakoff, P.A., 192 F.

Supp. 2d. 1361, 1366 (M.D. Fla. 2003)(quoting Kaplan v.

Assetcare, Inc., 88 F. Supp. 2d 1355, 1360-61 (S.D. Fla.

2000)). The Court addresses each factor in turn.

           a.    Collection Activity Arising from Consumer Debt

     There are two requirements for the initial determination

that the Lindemanns were the object of collection activity

arising from a consumer debt.      Frazier v. Absolute Collection

Serv., Inc., 767 F. Supp. 2d 1354, 1363 (N.D. Ga. 2001).

There must be (1) collection activity (2) that relates to a

consumer debt. Id.

     The “FDCPA does not specifically define ‘collection

activity.’” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185,

1193 n.15 (11th Cir. 2010). Nonetheless, “[w]hile the statute

contains no clear definition of what constitutes a ‘debt

collection activity,’ courts, in attempting to effect the


                                   9
purpose of the FDCPA, are lenient with its application.” Sanz

v. Fernandez, 633 F. Supp. 2d 1356, 1359 (S.D. Fla. 2009)

(citing Heintz v. Jenkins, 514 U.S. 291, 293-96 (1995)).

     The Complaint alleges that Global Services Group made

numerous calls to the Lindemanns and Karra’s parents and left

pre-recorded messages “[i]n an attempt to collect the alleged

debt.” (Doc. # 1 at ¶¶ 17-19). Additionally, a collection

letter was sent to Jason in which Global Services Group

asserted Jason owed $1,080. (Doc. # 1-1). The telephonic

communications and letter, therefore, constitute collection

activity.

     The Court next turns to whether the collection activity

was aimed at collecting a consumer debt. Pursuant to 15 U.S.C.

§ 1692a(5), a debt is “any obligation or alleged obligation

of a consumer to pay money arising out of a transaction . .

. [that is] primarily for personal, family or household

purposes.” Thus, the FDCPA is limited to “consumer debt,”

Heinz, 514 U.S. at 293, and does not cover business debts,

Lingo v. City of Albany Dep’t of Cmty & Econ. Dev., 195 F.

App’x 891, 893 (11th Cir. 2006).

     The    Complaint   asserts   Global   Services   Group   was

attempting to collect an alleged debt — “a payday loan with

Midland Financial allegedly incurred by [Jason].” (Doc. # 1


                                  10
at   ¶    17).    Such   payday      loan    is   a   debt   “arising      from

transactions incurred for personal, family, or household

purposes.” (Id.). Thus, the Court finds that the well-pled

allegations in the Complaint demonstrate that the alleged

debt constituted a consumer debt. Accordingly, the Lindemanns

have established the first element of the FDCPA claim — there

was collection activity for a consumer debt.

             b.     Debt Collector

      A    debt     collector     is    “any      person     who   uses    any

instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of

any debts or who regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be

owed or due another.” 15 U.S.C. § 1692a(6).

      According to the Complaint, Global Services Group is a

“debt collector” that “regularly collects or attempts to

collect debts for other parties” and “regularly uses the mail

and telephone in a business the principal purpose of which is

the collection of debts.” (Doc. # 1 at ¶¶ 9-11). Taking the

well-pled        allegations    in     the    Complaint      as    true,   the

Lindemanns have established that Global Services Group was a

debt collector, and thus, the Lindemanns have satisfied the

second element of the FDCPA claim.


                                        11
             c.       Acts Prohibited under the FDCPA

     In their Complaint and Motion, the Lindemanns allege

that Global Services Group violated various provisions of the

FDCPA,    including         §§   1692d(6),    1692e(2)(A),     1692e(2)(B),

1692e(5), 1692e(10), 1692e(11), and 1692g(A). (Doc. # 1 at

19-26; Doc. # 31 at 2-4).

     The Lindemanns allege Global Services Group violated §

1692d(6) by “[p]lacing calls without meaningful disclosure of

its identity.” (Doc. # 31 at 2); see also 15 U.S.C. § 1692d(6)

(making it unlawful for a debt collector to place phone calls

“without meaningful disclosure of the caller’s identity”).

The Lindemanns emphasize that the pre-recorded messages left

on   their        cell      phones    by     Global    Services     Group’s

representative “Beth” did not state that Global Services

Group is a debt collector or that she was calling about a

debt.    (Doc.    #    31   at   10-11).     Indeed,   those   pre-recorded

messages to Jason and Karra merely ask them to call Global

Services Group back about a “personal matter.” (Doc. # 1 at

¶ 19). Therefore, Global Services Group did not meaningfully

disclose its identity. See Valencia v. Affiliated Grp., Inc.,

No. 07-61381-CIV-JOHNSON, 2008 WL 4372895, at *3 (S.D. Fla.

Sept. 24, 2008)(“This voice mail [in which the Defendant’s

representative asked for a return call] fails to meet the


                                        12
FDCPA   meaningful       disclosure     requirements       in   §    1692d(6)

because    it     does    not   state    the     nature    of   Defendant’s

business.”). Jason is entitled to a default judgment on Count

I and Karra is entitled to a default judgment on Count II.

     Similarly, the Lindemanns also allege Global Services

Group violated § 1692e(11) by “[f]ailing to disclose its

status as a debt collector in telephone messages to [Jason].”

(Doc. # 31 at 3); see also 15 U.S.C. § 1692e(11)(making the

“failure to disclose in the initial [] communication with the

consumer . . . that the debt collector is attempting to

collect a debt and that any information obtained will be used

for that purpose, and the failure to disclose in subsequent

communications        that   the    communication     is     from    a    debt

collector” unlawful). The Complaint alleges that the Global

Services Group’s representative “Beth” failed to disclose

that Global Services Group was attempting to collect a debt

or was a debt collector in the pre-recorded messages left for

Jason — the “consumer” — on his cell phone. (Doc. # 1 at ¶

19). Therefore, taking these well-pled allegations as true,

Global Services Group violated § 1692e(11) and Jason is

entitled to a default judgment on Count IX.

     Next,      the    Lindemanns    assert      Global    Services      Group

violated     §§       1692e(2)(A)     and      1692e(2)(B)      by    falsely


                                        13
representing “the character or legal status of the alleged

debt” and “the services rendered by [Global Services Group]

in   connection     with   the    collection       of    the      debt”   in    its

communications      with   Karra.      (Doc.     #      31   at    3).    Section

1692e(2)(A) states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in

connection with the collection of any debt,” such as making

a false representation about “the character, amount, or legal

status   of   any    debt.”      15   U.S.C.   §     1692e(2)(A).         Section

1692e(2)(B) further provides that a debt collector may not

make a false representation about “any services rendered or

compensation which may be lawfully received by any debt

collector for the collection of a debt.” § 1692e(2)(B).

      According to the Lindemanns, Global Services Group made

false representations and threats to Karra during the return

phone call she made. (Doc. # 31 at 14). Global Services Group

allegedly threatened legal action unless the Lindemanns paid

the debt but did not actually take legal action when the

Lindemanns refused to pay. (Doc. # 1 at ¶¶ 24, 69). The

Complaint also alleges that the debt was unenforceable under

Florida law (Id. at ¶¶ 68, 77), and even if the debt was

enforceable,      Global   Services      Group       could     not   have      sued

because it is not registered as a consumer collection agency.


                                       14
(Id. at ¶¶ 72-75). Finally, the Complaint alleges that Global

Services Group knew it did not have the right to sue and never

intended to do so, despite its threats to the contrary. (Id.

at ¶¶ 70-71, 78-79).

     Thus, taking the well-pled allegations as true, Global

Services Group falsely represented the legal character and

status of the debt in violation of § 1692e(2)(A) and falsely

represented the services rendered by it in connection with

the collection of the debt in violation of § 1692e(2)(B) by

threatening legal action. Therefore, Karra is entitled to a

default judgment on Counts III and IV.

     Relatedly, in Counts V and VI, the Lindemanns allege

Global   Services          Group   violated        §    1692e(5)    in      its

communications with Karra by “[t]hreatening to take an action

that cannot legally be taken” and “that it did not intend to

take.”   (Doc.    #    31     at   3-4);     see       also   15   U.S.C.    §

1692e(5)(making       it     unlawful    for   a       debt   collector     to

“threat[en] to take any action that cannot legally be taken

or that is not intended to be taken”). As discussed above,

the Complaint alleges that Global Services Group threatened

to take legal action against the Lindemanns, even though it

never intended to sue and knew it could not sue because Global

Services Group is not registered as a collection agency and


                                        15
the debt was unenforceable. (Doc. # 1 at ¶¶ 70-79). Therefore,

based on these well-pled allegations, Global Services Group

violated § 1692e(5)      and Karra is entitled to a default

judgment on Counts V and VI.

     Additionally, Global Services Group allegedly violated

§ 1692e(10) by “us[ing] false representations or deceptive

means to collect or attempt to collect any debt or to obtain

information concerning a consumer” as to both Jason and Karra.

(Doc. # 31 at 2, 4); see also 15 U.S.C. § 1692e(10)(making

the “use of any false representation or deceptive means to

collect   or   attempt   to   collect    any   debt   or   to   obtain

information concerning a consumer” unlawful). For Karra’s

claim, the Complaint alleges Global Services Group violated

§ 1692e(10) by representing that it would take legal action

against the Lindemanns, although it knew it could not. (Doc.

# 31 at 15-16; Doc. # 1 at ¶¶ 70-79). Therefore, Global

Services Group made a false representation in an attempt to

collect the debt and violated § 1692e(10). Karra is entitled

to a default judgment on Count VII.

     For Jason’s § 1692e(10) claim, the Lindemanns allege the

false   representation    was   Global    Services    Group’s    false

identification of Midland Financial as the original creditor

in the collection letter sent to Jason. (Doc. # 31 at 14).


                                  16
According to the Complaint, Midland Financial does not lend

money and thus could not be the original creditor. (Doc. # 1

at ¶¶ 30, 51, 52). Therefore, the representation in the

collection letter that Midland Financial is the original

creditor was false and Global Services Group has violated §

1692e(10). Jason is entitled to a default judgment on Count

VIII.

     Finally, the Lindemanns allege Global Services Group

violated § 1692g(a) by “[f]ailing to send [a] validation

notice” to Jason. (Doc. # 31 at 3). Section 1692g(a) requires

that a written notice containing various information about

the debt be sent within five days of the debt collector’s

initial communication with the alleged debtor. 15 U.S.C. §

1692g(a).     Here,    the   Lindemanns       note   that,    while      Global

Services Group did send Jason a collection letter, that letter

“does   not    contain     the   notice       required   by   15   U.S.C.     §

1692g(a).” (Doc. # 1 at ¶ 47; Doc. # 31 at 16; Doc. # 1-1).

Indeed, the letter does not contain “a statement that if the

consumer notifies the debt collector in writing within the

thirty-day period that the debt, or any portion thereof, is

disputed, the debt collector will obtain verification or

judgment      will    be   mailed   to    the    consumer     by   the    debt

collector,” as required under § 1692g(a)(4). 15 U.S.C. §


                                         17
1692g(a)(4).    Therefore,   Jason    is   entitled   to   a   default

judgment for Count X.

     Accordingly, as the well-pled allegations demonstrate

the elements necessary to prove a FDCPA claim, the Lindemanns

have established they are entitled to a default judgment

against Global Services Group on their various FDCPA claims.

           2. Damages under the FDCPA

     Regarding damages, 15 U.S.C. § 1692k provides:

     (a)   Amount of damages

     Except as otherwise provided by this section, any debt
     collector who fails to comply with any provision of this
     subchapter with respect to any person is liable to such
     person in an amount equal to the sum of—

     (1) any actual damage sustained by such person as a
     result of such failure;

     (2) (A) in the case of any action by an individual, such
     additional damages as the court may allow, but not
     exceeding $1,000.00 . . .

     (3) in the case of any successful action to enforce the
     foregoing liability, the costs of the action, together
     with a reasonable attorney’s fee as determined by the
     court . . . .

     (b) Factors considered by court

     In determining the amount of liability in any action
     under subsection (a) of the section, the court shall
     consider, among other relevant factors—

               (1) In any individual action under subsection
               (a)(2)(A) of this section, the frequency and
               persistence of noncompliance by the debt
               collector, the nature of such noncompliance, and


                                 18
             the extent to which        such   noncompliance   was
             intentional . . . .

15 U.S.C. § 1692k.

     The Lindemanns request an award of statutory damages as

provided by 15 U.S.C. § 1692k(a)(2)(A) for violation of the

FDCPA. The Complaint demonstrates that Global Services Group

violated numerous provisions of the FDCPA in regard to both

Jason and Karra. Therefore, the Lindemanns are entitled to

the maximum statutory damages of $1,000 each for Global

Services Group’s violations of the FDCPA.

     C. FCCPA

           1. Liability under the FCCPA

     To state a claim under the FCCPA, the plaintiff must

prove that the defendant:

     (7) Willfully communicate[d] with the debtor or any
     member of her of his family with such frequency as can
     reasonably be expected to harass the debtor or her or
     his family, or willfully engaged[d] in other conduct
     which can reasonably be expected to abuse or harass the
     debtor or any member of her or his family.

Fla. Stat. § 559.72(7).

     The   Complaint   alleges   that   Global   Services   Group

violated the FCCPA by calling Jason numerous times and leaving

pre-recorded voice messages in which Global Services Group

did not disclose it is a debt collector. (Doc. # 1 at ¶¶ 18-

19, 147). Global Services Group called Jason and Karra’s cell


                                 19
phones and called Karra’s parents as well, but refused to

stop calling even when the Lindemanns asked. (Id. at ¶¶ 31-

38).   Global Services Group additionally threatened legal

action during a conversation with Karra. (Id. at ¶ 24).

       Therefore,   the    Court      finds    that      the     well-pled

allegations, taken as true, establish a violation of section

559.72(7) of the FCCPA as to Jason. See Story v. J. M. Fields,

Inc., 343 So. 2d 675, 677 (Fla. 1st DCA 1977)(“The trier of

fact may consider such communications harassing in their

frequency,    however,    when   they    continue       after    all     such

information has been communicated and reasonable efforts at

persuasion and negotiation have failed. Beyond that point

communication   ‘can     reasonably     be   expected    to     harass    the

debtor or his family,’ because it tends only to exhaust the

resisting debtor’s will.”). The Motion is granted as to the

FCCPA claim and Jason is entitled to default judgment on Count

XI.

            2. Damages under the FCCPA

       Section 559.77(2) states in pertinent part:

       Any person who fails to comply with any provision of
       [Fla. Stat. § 559.72] is liable for actual damages as
       the court may allow, but not exceeding $1,000, together
       with court costs and reasonable attorney’s fees incurred
       by the plaintiff.      In determining the defendant’s
       liability for any additional statutory damages, the
       court shall consider the nature of the defendant’s


                                   20
     noncompliance with [Fla. Stat. § 559.72], the frequency
     and persistence of the noncompliance, and the extent to
     which the noncompliance was intentional . . .

Fla. Stat. § 559.77(2).

     The Lindemanns request an award of $1,000 in statutory

damages under section 559.77(2) for Jason. The Court agrees

Jason is entitled to that amount for Global Services Group’s

violation of the FCCPA.

     D. Attorney’s Fees

     The Lindemanns assert in their Motion that they are

entitled to reasonable attorney’s fees for prosecution of the

FDCPA   and   FCCPA   claims.   (Doc.   #   31   at   20-21).   But   the

Lindemanns do not provide any information as to the amount of

attorney’s fees that have been incurred in this action.

Rather, they “request[] that this Court retain jurisdiction

in the matter of [their] attorney’s fees and costs with

Plaintiffs’ motion to be filed in accordance with Local

Rules.” (Id. at 21).

     Because information about the attorney’s fees and costs

has not been provided, the Court will retain jurisdiction

over the case for the limited purpose of ruling on the

forthcoming motion for attorney’s fees. The Lindemanns are

directed to file such motion by October 15, 2018.




                                   21
IV.   Conclusion

      The Court determines Jason is entitled to $1,500 in

statutory damages under the TCPA, $1,000 in statutory damages

under the FDCPA, and $1,000 in statutory damages under the

FCCPA. Karra is entitled to $1,000 in statutory damages under

the TCPA and $1,000 in statutory damages under the FDCPA.

After judgment is entered and the case is closed, the Court

will retain jurisdiction to rule on the Lindemanns’ motion

for attorney’s fees, which is due by October 15, 2018.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiffs Jason Lindemann and Karra Lindemann’s Motion

      for Default Judgment (Doc. # 31) is GRANTED.

(2)   The Clerk is directed to enter judgment in favor of

      Plaintiffs and against Global Services Group in the

      amount of $5,500 ($3,500 for Jason Lindemann and $2,000

      for Karra Lindemann) and thereafter to CLOSE THIS CASE.

(3)   Plaintiffs   are   directed    to   file   their   motion   for

      attorney’s fees by October 15, 2018.




                                    22
    DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of October, 2018.




                             23
